*395The court decided, in an opinion per curiam, as follows, that the plaintiff was entitled to recover:
The facts in this case are not in dispute. Plaintiff’s mother is in fact dependent upon him for her chief support. Plaintiff is entitled to recover rental and subsistence allowances due an officer of his rank and length of service, with a dependent, from October 8, 1940. Entry of judgment will be suspended pending the filing of a report by the General Accounting Office showing the amount due under the foregoing findings and in accordance with this opinion. Donald K. Mumma v. United States, decided February 1, 1943, 99 C. Cls. 261.
In accordance with the above opinion and upon a report from the General Accounting Office showing the amount due thereunder to be $3,017.53, judgment for the plaintiff was entered February 7, 1944, in the sum of $3,017.53.